NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 16 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30020

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00007-RSM-1
 v.

LONNIE EUGENE LILLARD,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                             Submitted June 9, 2022**
                                Portland, Oregon

Before: SCHROEDER and SUNG, Circuit Judges, and ANTOON,*** District
Judge.

      Defendant-Appellant Lonnie Eugene Lillard appeals the district court’s

denial of his second compassionate release motion pursuant to 18 U.S.C. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291. Reviewing for

abuse of discretion, United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per

curiam), we affirm.

      The district court denied Lillard’s motion on the ground that the sentencing

factors set forth in 18 U.S.C. § 3553(a) did not warrant Lillard’s requested relief.

The district court thus declined to consider whether Lillard’s motion set forth

“extraordinary and compelling reasons” warranting his release. See 18 U.S.C. §

3582(c)(1)(A)(i).

      Lillard’s sole claim on appeal is that § 3582(c)(1)(A)(i) required the district

court to determine whether “extraordinary and compelling reasons” existed before

denying his motion based on the § 3553(a) factors. That argument is now

foreclosed. See Keller, 2 F.4th at 1284 (“As the government correctly argues,

although a district court must perform this sequential inquiry before it grants

compassionate release, a district court that properly denies compassionate release

need not evaluate each step.”).



AFFIRMED.




                                          2